Case 2:20-cv-13134-LVP-RSW ECF No. 36-7, PageID.2630 Filed 12/02/20 Page 1 of 2




                        Exhibit 7
Case 2:20-cv-13134-LVP-RSW ECF No. 36-7, PageID.2631 Filed 12/02/20 Page 2 of 2




                                                  Nov. 19, 2020




              Statement from Secretary of State Jocelyn Benson on planned audits
                   to follow certification of the Nov. 3, 2020, general election

 Throughout my tenure as Michigan Secretary of State, and indeed long before, I have spoken repeatedly
 on the importance of post-election audits to ensure Michiganders can trust the outcome of our elections as
 an accurate reflection of the will of the people.

 I’m thrilled that we are on track to perform a statewide risk-limiting audit of November’s general
 election, which we’ve been building towards and planning for over the last 22 months, as well as local
 procedural audits of individual jurisdictions.

 For example, earlier this year following the March 10 presidential primary my office conducted
 Michigan’s first statewide risk-limiting audit pilot, which demonstrated the results of our elections are
 accurate and provided an extra layer of security as we prepared for November’s election.

 The statewide risk-limiting audit will be accompanied by the routine local procedural audits that will
 review the accuracy and process of elections in local communities, as have been carried out following the
 November 2019 election and May 2020 election. And as always, under state law our department conducts
 these audits after the Board of State Canvassers has certified the election. This is because it is only after
 statewide certification that election officials have legal access to the documentation needed to conduct
 such audits.

 Importantly, while the Risk Limiting Audit is a proactive, voluntary, and planned action our office is
 taking to confirm the integrity of our elections and identify areas for future improvement, local procedural
 audits consider clerical errors identified before and on election day, in addition to issues identified during
 canvasses. This a typical, standard procedure following election certification, and one that will be carried
 out in Wayne County and any other local jurisdictions where the data shows notable clerical errors
 following state certification of the November election.

 Notably, audits are neither designed to address nor performed in response to false or mythical allegations
 of “irregularities” that have no basis in fact. Where evidence exists of actual fraud or wrongdoing, it
 should be submitted in writing to the Bureau of Elections, which refers all credible allegations to the
 Attorney General’s office for further investigation.

      RI CH A RD H . A UST I N BUI LD I NG  4T H FLOOR  430 W. A LLE GA N ST .  LA NSI NG, M I CH I GA N 48918
                                           M i c h i g an . g o v/ SOS  (517) 335-3264
